F I L E D
                                                                  United States Court of Appeals
                                                                          Tenth Circuit
                 UNITED STATES COURT OF APPEALS                           SEP 23 2004

                                 TENTH CIRCUIT                       PATRICK FISHER
                                                                              Clerk


 LOUIS PEOPLES, JR.,

          Plaintiff-Appellant,

 v.

 HONORABLE SHELLEY GILMAN;
                                                       No. 04-1135
 CHRISTINE WASHBORN, District
                                                (D.C. No. 02-N-2057 (PAC))
 Attorney; MYCHAEL DAVE;
                                                        (Colorado)
 BARBARA GREER, Nurse, #113761
 LPN; SGT. GOMEZ, Deputy Sheriff;
 ESQUBEL, Deputy Sheriff;
 VICTORIA TOLIVER, Nurse
 #112565; DEPUTIES SHERIFFS 1-4,

          Defendants-Appellees.



                          ORDER AND JUDGMENT *


Before SEYMOUR, LUCERO, and O’BRIEN, Circuit Judges.


      Louis Peoples, Jr. is a state prisoner in the custody of the Colorado


      *
       After examining appellant’s brief and the appellate record, this panel has
determined unanimously that oral argument would not materially assist the
determination of this appeal. See Fed. R. App. P. 34(a)(2) and 10th Cir. R.
34.1(G). The case is therefore submitted without oral argument. This order and
judgment is not binding precedent, except under the doctrines of law of the case,
res judicata, or collateral estoppel. The court generally disfavors the citation of
orders and judgments; nevertheless, an order and judgment may be cited under the
terms and conditions of 10th Cir. R. 36.3.
Department of Corrections (DOC). Mr. Peoples filed a pro se civil rights

complaint requesting money damages and injunctive relief pursuant to 42 U.S.C.

§§ 1983 and 1985, alleging that various lawyers, prison personnel, deputy sheriffs

and a trial judge (defendants) were deliberately indifferent to his serious medical

needs during an appearance in the Denver District Court and during his

incarceration as a pretrial detainee at the Denver County Jail. 1 Mr. Peoples also

claimed that certain defendants interfered with and refused to mail his legal

correspondence while he was incarcerated at the Denver County Jail. The

magistrate judge recommended that the district court grant the defendants’ various

motions to dismiss because Mr. Peoples failed to state any claim upon which

relief could be granted under §§ 1983 and 1985, and failed to exhaust his

administrative remedies in accordance with 42 U.S.C. § 1997e(a). The district

court agreed and dismissed the case with prejudice. We affirm.

      We review de novo a district court’s finding of failure to exhaust

administrative remedies under 42 U.S.C. § 1997e(a). Jernigan v. Stuchell, 304
F.3d 1030, 1032 (10th Cir. 2002). The Prison Litigation Reform Act (PLRA), 42

U.S.C. § 1997e(a), requires inmates to exhaust available administrative remedies,



      1
         We construe Mr. Peoples’ pleadings liberally, holding them “to less
stringent standards than formal pleadings drafted by lawyers,” because he is a pro
se litigant. Haines v. Kerner, 404 U.S. 519, 520 (1972); Hall v. Bellmon, 935
F.2d 1106, 1110 (10th Cir. 1991).

                                         -2-
and suits filed before the exhaustion requirement is met must be dismissed. Booth

v. Churner, 532 U.S. 731, 740-41 (2001); Yousef v. Reno, 254 F.3d 1214, 1216

n.1 (10th Cir. 2001). “[T]he substantive meaning of § 1997e(a) is clear: [r]esort

to a prison grievance process must precede resort to a court.” Steele v. Fed.

Bureau of Prisons, 355 F.3d 1204, 1207 (10th Cir. 2003) (internal quotation and

citation omitted).

      In a § 1983 action, the burden is on the prisoner to sufficiently plead

exhaustion of administrative remedies under § 1997e(a), which includes supplying

supporting information or documentation of the exhaustion of his prison

grievance proceedings. Id. at 1209-10. “An inmate who begins the grievance

process but does not complete it is barred from pursuing a § 1983 claim under

[the] PLRA for failure to exhaust his administrative remedies.” Jernigan, 304
F.3d at 1032. Similarly, an inmate who fails to meet the time limit for filing a

grievance does not exhaust his administrative remedies. Id. at 1033.

      Mr. Peoples contended below that the § 1997e(a) exhaustion requirement

was inapplicable because his claims did not relate to prison conditions. But the

exhaustion requirement “applies to all inmate suits about prison life, whether they

involve general circumstances or particular episodes, and whether they allege

excessive force or some other wrong.” Porter v. Nussle, 534 U.S. 516, 532

(2002). Mr. Peoples’ claims fall well within the ambit of “suits about prison life”


                                         -3-
because they implicate conditions of confinement and the effects of actions by

government officials on the lives of persons confined in prison. The exhaustion

requirement extends to pretrial detainees because the definition of a prisoner

includes “any person . . . detained in any facility who is accused of . . . violations

of criminal law.” 42 U.S.C. § 1997e(h). At the time of the alleged incident, Mr.

Peoples was an inmate at the Denver County Jail. Therefore, Mr. Peoples was

required to exhaust administrative remedies.

      Mr. Peoples conversely argues that he did exhaust his administrative

remedies because defendants received actual notice of his claims by his filing of a

notice of intent to sue letter, as required by the Colorado Governmental Immunity

Act. That notice does not constitute exhaustion. The issue is whether Mr.

Peoples exhausted administrative remedies pursuant to the inmate grievance

procedure available at the Denver County Jail. Furthermore, Mr. Peoples’ notice

of intent to “bring legal actions” was non-specific; it did not inform any of the

defendants of the nature of his grievances. Because Mr. Peoples did not

demonstrate that he exhausted his administrative remedies pursuant to the Denver

County inmate grievance procedure, his claim was properly dismissed.

      Mr. Peoples also asserted that a grievance he arguably filed after instigating

his civil suit satisfies the exhaustion requirement. The district court properly

rejected this argument. The filing of a grievance after the initiation of the lawsuit


                                          -4-
defeats the purpose of the statute: “[n]o action shall be brought . . . until such

administrative remedies as are available are exhausted.” 42 U.S.C. § 1997e(a).

      The final matter before this court is whether Mr. Peoples’ claims should

have been dismissed with prejudice. “A dismissal based on lack of exhaustion . .

. should ordinarily be without prejudice.” Steele, 355 F.3d at 1213. However,

where a district court determines, after an examination of the merits, that absent

exhaustion a party would nonetheless be unsuccessful in his case, dismissal with

prejudice is appropriate. Id. at 1214. Here, the magistrate judge methodically

parsed Mr. Peoples’ claims and recommended that each be dismissed. The district

court reviewed the magistrate’s recommendations and correctly determined that

Mr. Peoples’ allegations could not and did not support actionable claims under

either § 1983 or § 1985. Mr. Peoples’ allegations of conspiracy to interfere with

his legal correspondence under 42 U.S.C. § 1985(3) failed to state a claim

because that provision applies only to conspiracies motivated by some class-based

invidiously discriminatory bias. Tilton v. Richardson, 6 F.3d 683, 686 (10th Cir.

1993). Mr. Peoples alleged no such discriminatory animus. Mr. Peoples failed to

state a claim of deliberate indifference to his medical needs because he did not

allege that defendants knew he faced a “substantial risk of serious harm” and

disregarded “that risk by failing to take reasonable measures to abate it.” Farmer

v. Brennan, 511 U.S. 825, 847 (1994). Accordingly, the district court’s dismissal


                                          -5-
with prejudice was appropriate.

      The judgment of the district court is AFFIRMED. Mr. Peoples’ motion to

proceed on appeal without prepayment of fees is GRANTED, and he is reminded

that he is obligated to continue making partial payments toward the balance of his

accessed fees and costs until they are paid in full.


                                       Entered for the Court


                                       Stephanie K. Seymour
                                       Circuit Judge




                                         -6-